Citation Nr: 1635477	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  12-16 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for throat cancer.

2.  Entitlement to dental treatment, secondary to throat/tonsillar cancer status post radiation treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1973 to March 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinet part, denied service connection for throat cancer and dental treatment.  

The Veteran testified before a decision review officer at hearing at the RO in January 2015.  A transcript of the hearing has been associated with the claims file.

In an October 2015 decision, the Board denied service connection for throat cancer and dental treatment.

In July 2016, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the October 2015 Board's denial of service connection for a throat cancer and entitlement to dental treatment and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran was provided a VA examination in March 2005, at which time throat cancer was diagnosed.  The JMR found that the March 2005 VA examination was inadequate because an etiological opinion was not provided.  Based on the foregoing, the Board finds that an additional VA examination is warranted.  

The Board finds that the Veteran's claim of entitlement to dental treatment is inextricable intertwined with the claim being remanded herein.  As such, the dental treatment claim must be remanded for contemporaneous consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his throat cancer.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

Following examination of the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's throat cancer had its onset during military service or is otherwise related to such service.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

2.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




